DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II- claims 51-60 in the reply filed on 12/21/2020 is acknowledged.
Claims 41-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Thus, claims 51-60 are being acknowledged and examined by the Examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT
The Examiner suggests that the Drawings include the elastic protective barrier formed of claim 51 and an electronic device disposed within the auricle or external ear canal of claim 55 be shown.
Specification
The disclosure is objected to because of the following informalities:
All instances of “silicon” recited throughout the specification should read as “silicone”
[page 14]- “commercial suppliers, for example, Silbond Corporation, Chemat, H.W. Sands Corp., Fluorochem USA, Gelest, Inc., Dupont Performance chemicals, Nusil Technology, Power Chemical Corporation, Rhodia Silicones, Reliance Silicones, or Zentek.” wherein all commercial supplier names should be followed by the appropriate trade mark symbols
Appropriate correction is required.
Claim Objections
Claims 51, 54, 56 and 58 are objected to because of the following informalities:
Claims 51 & 58- both instances of “Shore A durometer scale to so form an elastic protective barrier” should read as “Shore A durometer scale to form an elastic protective barrier”
Claim 54- “or wherein the thixotropic agent comprises a” should read as “wherein the thixotropic agent comprises”
Claim 56- “wherein the protective barrier” should read as “wherein the elastic protective barrier”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 59, it recites “wherein the polymerizable composition comprises a silicon polymer”. This is unclear and confusing as silicon is a metallic substance which is not used as a polymer, especially not used to form an elastic composition. Based on the specification of the instant invention, it is understood that the polymers of the composition are silicone based mixtures [page 3]. Based on the broadest reasonable interpretation of the claimed invention, the limitation will be understood to read as “wherein the polymerizable composition comprises a silicone polymer”. Thus, the claim will be examined based on the interpretation as discussed above.
Claim 60 is also rejected based on its dependency off of 112b rejected claim 59 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-53, 55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (US 20140319734 A).
Regarding claim 51, Voit discloses a method (Abstract, All claims- teach processes) of treatment of an inner ear injury (Claim 12- “The process of claim 1, wherein the process is used to manufacture earplugs, earphones, bluetooth devices, hearing aids and other personalized audio equipment.”, wherein certain devices are capable of use for treatment of inner ear injuries), comprising: applying to at least one of an auricle and an external ear canal a polymerizable composition (Claim 1- “A manufacturing process to mold and cast custom softening polymers or prepolymers into complex shaped devices, said process comprising the steps of: creating a 3D mold or shell; injecting the shell with a polymer or prepolymer;”, [0023-0025]- discusses the data collection phase of the process wherein the mold is of the impression taken of the ear canal, Figure 1); wherein the polymerizable composition is formulated to cure to a hardness within a few minutes ([0016]- “the shell is injected with rapidly curing polymer; and the polymer is allowed to cure in about 15 minutes (or shorter/longer depending on use).”); and allowing the polymerizable composition to harden in the at least one of the auricle and external ear canal to the hardness ([0016]- discusses the shell of the custom ear impression is used to form the custom complex shape, Claim 1), wherein the hardness is a value within the durometer scale ([0016]- “In embodiment of the invention, the material is very soft (e.g. 
Voit does not explicitly disclose wherein the polymerizable composition is cured to a hardness within 5 minutes and wherein the hardness is between 0 on the Shore 00 durometer scale and 40 on the Shore A durometer scale. Voit does teach that the time for curing of the polymer may be less than 15 minutes depending on the use of the polymer [0016]. Voit also teaches wherein the hardness of the cured polymerizable composition is less than 50 on the Shore A durometer scale such that the resulting product remains soft [0016]. A person of ordinary skill would recognize that the curing time for the polymers of Voit are taught to be of a broader time range, such that the curing time may be optimized wherein the time falls within the instantly claimed value for the limitation (see MPEP 2144.05 for reference regarding ranges). It would also have been recognized that the hardness of the cured polymer as taught may be optimized such that the resulting hardness falls within the instantly claimed range (see MPEP 2144.05). The optimization of these limitations would not hinder the method of treatment and use of the device as intended. Thus, the claimed limitations are met as discussed. Voit and the instant invention are analogous because they both teach processes to make a product to protect an inner ear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the curing time and hardness of the cured polymerizable composition as disclosed by Voit to be optimized to fall within the instantly claimed ranges of the curing time and Shore durometer hardness ranges as discussed above. A skilled artisan would have been motivated to optimize the ranges of curing time 
Regarding claim 52, Voit teaches the method of claim 51 as discussed above. Voit further teaches wherein the inner ear injury is selected from the group consisting of barotrauma, acoustic trauma, vestibular impairment, and noise induced hearing loss (Claim 12- “The process of claim 1, wherein the process is used to manufacture earplugs, earphones, bluetooth devices, hearing aids and other personalized audio equipment.”, wherein the manufactured devices are capable of treating the conditions as mentioned such as hearing aids are known to be capable of being used for hearing loss; see MPEP 2112 for reference regarding intended use).  It should be noted that Voit renders obvious all the active steps recited in the method of instant claim 51 (see analysis above) and thus, Voit would treat an inner ear injury selected from the group consisting of barotrauma, acoustic trauma, vestibular impairment, and noise induced hearing loss.  
Regarding claim 53, Voit teaches the method of claim 51 as discussed above. Voit further teaches wherein the treatment is prophylactic treatment (Claim 12- “The process of claim 1, wherein the process is used to manufacture earplugs, earphones, bluetooth devices, hearing aids and other personalized audio equipment.”, wherein the formed earplugs are known to be common devices for prophylactic treatment).
Regarding claim 55, Voit teaches the method of claim 51 as discussed above. Voit further teaches wherein, during the step of applying, an electronic device is disposed in the at least one of the auricle and the external ear canal (Figure 1- shows the steps of ‘INSERT ELECTRONICS AND SOUND TUBE’ which may then ‘CAST MATERIAL INTO 
Regarding claim 58, Voit discloses a method (Abstract, All claims- teach processes) of protecting an inner ear from barotrauma, acoustic trauma, vestibular impairment, and noise induced hearing loss (Claim 12- “The process of claim 1, wherein the process is used to manufacture earplugs, earphones, bluetooth devices, hearing aids and other personalized audio equipment.”, wherein the manufactured devices are capable of treating the conditions as mentioned such as hearing aids are known to be capable of being used for hearing loss and earplugs are known to be prophylactic devices which generally protect the ear from acoustic damage and external debris; see MPEP 2112 for reference regarding intended use”), comprising: applying to at least one of an auricle and an external ear canal a polymerizable composition (Claim 1- “A manufacturing process to mold and cast custom softening polymers or prepolymers into complex shaped devices, said process comprising the steps of: creating a 3D mold or shell; injecting the shell with a polymer or prepolymer;”, [0023-0025]- discusses the data collection phase of the process wherein the mold is of the impression taken of the ear canal, Figure 1); wherein the polymerizable composition is formulated to cure to a hardness within a few minutes ([0016]- “the shell is injected with rapidly curing polymer; and the polymer is allowed to cure in about 15 minutes (or shorter/longer depending on use).”); and allowing the polymerizable composition to harden in the at least one of the auricle and external ear canal to the hardness ([0016]- discusses the shell of the custom ear impression is used to form the custom complex shape, Claim 1), wherein the hardness is a value within the durometer scale ([0016]- “In embodiment of the invention, the material is very soft (e.g. the material can be viscoelastic at both room temperature and body temperature leading to interesting processing modifications to deal with time-dependent polymer mechanics.”, Claim 1- discusses that the process is used to ultimately form a device from polymers or prepolymers). 
Voit does not explicitly disclose wherein the polymerizable composition is cured to a hardness within 5 minutes and wherein the hardness is between 0 on the Shore 00 durometer scale and 40 on the Shore A durometer scale. Voit does teach that the time for curing of the polymer may be less than 15 minutes depending on the use of the polymer [0016]. Voit also teaches wherein the hardness of the cured polymerizable composition is less than 50 on the Shore A durometer scale such that the resulting product remains soft [0016]. A person of ordinary skill would recognize that the curing time for the polymers of Voit are taught to be of a broader time range, such that the curing time may be optimized wherein the time falls within the instantly claimed value for the limitation (see MPEP 2144.05 for reference regarding ranges). It would also have been recognized that the hardness of the cured polymer as taught may be optimized such that the resulting hardness falls within the instantly claimed range (see MPEP 2144.05). The optimization of these limitations would not hinder the method of treatment and use of the device as intended. Thus, the claimed limitations are met as discussed. Voit and the instant invention are analogous because they both teach processes to make a product to protect an inner ear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the curing time and hardness of the cured polymerizable composition as disclosed by Voit to be optimized to fall within the instantly claimed ranges of the curing time and Shore durometer hardness ranges as discussed above. A skilled artisan would have been motivated to optimize the ranges of curing time .
Claims 54, 56, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (US 20140319734 A) in view of Olsen (US 20140056453 A).
Regarding claim 54, Voit teaches the method of claim 51 as discussed above. Voit further teaches a polymerizable composition (Abstract- “injecting the shell with a polymer or pre-polymer”).
Voit does not teach wherein the polymerizable composition comprises at least one of a siloxane polymer, a methyl hydrogen crosslinker, and a platinum catalyst, and optionally at least one of a fumed amorphous silica, a thixotropic agent, an adhesion promoter, and nano- or micron sized hollow spheres, or wherein the thixotropic agent comprises a polydimethyl siloxane, and/or wherein the adhesion promoter is tetrapropoxysilane. Olsen teaches an analogous method and formed product (Claims 1 and 59- teaches methods to form an ear-piece to be placed within the ear canal) wherein a polymerizable composition comprises a siloxane polymer ([0142]- “FIG. 3-1 shows an injection step 305. The process for creating an anatomically accurate, uniformly thick, and flexible platform of biocompatible material can include with the creation of a representation of the human ear canal of interest. A physician can perform this procedure in a clinical setting. A biocompatible, two-part silicone 205, for example polyvinyl siloxane hereinafter "PVS", can be dispensed into the ear canal with a dispensing tube 207 such as a bent stainless steel tube. The PVS may include mineral oil or other oil, for example.”). Voit and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymerizable composition as taught by Void to be specifically a siloxane polymer as taught by Olsen. A skilled artisan would have been motivated to utilize a polymerizable composition comprised of a siloxane polymer because Olsen suggests that the recited composition is biocompatible such that it may be better injected within the ear canal (Olsen- [0142]). A skilled artisan would also have a reasonable expectation to manufacture the protective barrier to treat an inner ear injury comprised of a polymerizable composition as taught by Voit to be specifically formed of a siloxane polymer because Olsen suggests that this polymer is conventional for use in methods to make earpieces via an injected polymer composition into the ear canal that are analogous to Voit.
Regarding claim 56, Voit teaches the method of claim 51 as discussed above. Voit further teaches that a protective barrier is formed ([0011]- “Furthermore, after polymerization, the material can be viscoelastic at both room temperature and body temperature leading to interesting processing modifications to deal with time-dependent polymer mechanics.”, Claim 1- discusses that the process is used to ultimately form a device from polymers or prepolymers).
Voit does not teach wherein the protective barrier is removable in a single piece. Olsen teaches a method to form a protective barrier ([0142]- “The process for creating an anatomically accurate, uniformly thick, and flexible platform of biocompatible material can include with the creation of a representation of the human ear canal of interest”, Figures 3-1 thru 3-2- shows the steps of the process) which is removable in a single piece ([0143]- “FIG. 3-2 shows a removal step 310. The PVS can be allowed to fully cure, and then be removed.”). A person of ordinary skill would recognize that the protective barrier formed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective barrier as taught by Voit to be removable as a single piece in the manner as taught by Olsen. A skilled artisan would have been motivated to utilize the method of removing the barrier as a single piece because Olsen suggests that the removal in one piece allows an anatomically accurate impression to be formed of the ear canal and eardrum (Olsen- [0143]). A skilled artisan would also have a reasonable expectation to manufacture the protective barrier formed by the method as taught by Voit to be removable as a single piece because Olsen suggests that removal as a single piece is conventional for methods to make earpieces via an injected polymer composition into the ear canal that are analogous to Voit.
Regarding claim 59, Voit teaches the method of claim 58 as discussed above. Voit further teaches a polymerizable composition (Abstract- “injecting the shell with a polymer or pre-polymer”).
Voit does not teach wherein the polymerizable composition comprises silicon composition. Olsen teaches an analogous method and formed product (Claims 1 and 59- teaches methods to form an ear-piece to be placed within the ear canal) wherein a polymerizable composition comprises a silicon polymer (see 112b rejection above for claim interpretation; [0142]- “FIG. 3-1 shows an injection step 305. The process for creating an anatomically accurate, uniformly thick, and flexible platform of biocompatible material can include with the creation of a representation of the human ear canal of interest. A physician can perform this procedure in a clinical setting. A biocompatible, two-part silicone 205, for example polyvinyl siloxane hereinafter "PVS", can be dispensed into the ear canal with a dispensing tube 207 such as a bent stainless steel tube. The PVS may include mineral oil or other oil, for example.”). Voit and Olsen are analogous because they both teach methods to make earpieces via an injected polymer composition into the ear canal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymerizable composition as taught by Void to be comprised of a silicon polymer as taught by Olsen. A skilled artisan would have been motivated to utilize a polymerizable composition comprised of a siloxane polymer because Olsen suggests that the recited composition is biocompatible such that it may be better injected within the ear canal (Olsen- [0142]). A skilled artisan would also have a reasonable expectation to manufacture the protective barrier to treat an inner ear injury comprised of a polymerizable composition as taught by Voit to be specifically formed of a silicon polymer because Olsen suggests that this polymer is conventional for use in methods to make earpieces via an injected polymer composition into the ear canal that are analogous to Voit.
Regarding claim 60, Voit as modified by Olsen teaches the method of claim 59 as discussed above. Voit as modified by Olsen further teaches wherein the silicon polymer comprises at least one of a siloxane polymer (Olsen [0142]- “A biocompatible, two-part silicone 205, for example polyvinyl siloxane hereinafter "PVS", can be dispensed into the ear canal with a dispensing tube 207 such as a bent stainless steel tube. The PVS may include mineral oil or other oil, for example.”), a methyl hydrogen crosslinker, and a platinum catalyst, and optionally at least one of a fumed amorphous silica, a thixotropic agent, an adhesion promoter, and nano- or micron sized hollow spheres, or wherein the thixotropic agent comprises a polydimethyl siloxane, and/or.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Voit (US 20140319734 A) in view of Moro (USPN 5045266 A).
Regarding claim 57, Voit teaches the method of claim 51 as discussed above. Voit further teaches wherein there is a polymerizable composition (Abstract- “injecting the shell with a polymer or pre-polymer”).
Voit does not teach wherein the polymerization composition further comprises a pharmaceutical agent. Moro does teach an analogous method (Claim 1- “A process for producing an earmold suitable for use in a hearing aid which comprises (1) forming a settable paste by homogeneously mixing (a) a particulate water-insoluble, water-swellable, hydrophilic polymer with (b) a hydrophilic monomeric plasticizer which is capable of vinyl polymerization with said polymer”) wherein a polymerization composition further comprises a pharmaceutical agent ([Col 8, lines 14-17]- “Medicinally active ingredients such as germicides, fungicides, antibiotics, analgesics, or the like may be utilized by having the medicinally active ingredient suspended, entrapped in, or admixed with the polymer or in the novel paste.”). Voit and Moro are analogous because they both teach processes for forming an earpiece using an injected polymer composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymerizable composition as taught by Voit to be further comprised of a pharmaceutical agent as taught by Moro. A skilled artisan would have been motivate to further include a pharmaceutical agent because Moro suggests this allows medicinally active ingredients may be released from the earmold to the abutting portion of the ear (Moro- [Col 8, lines 10-25]). A skilled artisan would also have a reasonable expectation to manufacture the polymerizable composition used for the method as taught by Voit to be further comprised of a pharmaceutical agent because Moro suggests that the additional use of a pharmaceutical agent in the polymer mixture is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160008176 A1 (Goldstein)- teaches a siloxane polymer used as the expandable material and is also taught to protect the ear.
US 3897376 A (Lampe)- teaches mixtures of silicone based polymers which cure to certain hardness values.
US 3782379 A (Lampe)- teaches earplugs formed by silicone rubber polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 20, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786